                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                            TAMPA DIVISION


FLORIDA GAS TRANSMISSION
COMPANY, LLC,

      Plaintiff,

v.                                                CASE NO. 8:18-cv-3062-T-23CPT

1.63 ACRES OF LAND IN
HILLSBOROUGH COUNTY,
FLORIDA, et al.,

      Defendants.
____________________________________/


                                      ORDER

      Seeking to expand a natural-gas pipeline in Hillsborough County, Florida,

Florida Gas Transmission Company sues (Doc. 1) to condemn an easement in two

tracts of land — HILL-207.00 and HILL-208.00.

      The owners of HILL-208.00, Veronica Burgos and Humberto Jimenez, and

the owner of a mortgage secured by HILL-208.00, Angel Oak Mortgage Solutions,

timely answered (Docs. 35, 38) the complaint. In accord with a March 5, 2019

stipulation (Doc. 64), a March 7, 2019 order (Doc. 65) dismisses with prejudice

Burgos, Jimenez, and Angel Oak.

      The owner of HILL-207.00, IDC Development Corp., fails to appear. Also,

REI Holdings, the Helen M. Malzahn Living Trust, and Hillsborough County —

each of which holds a tax certificate against HILL-207.00 — fail to appear. No other
defendant possesses an interest in HILL 207.00. The clerk entered a default

(Doc. 49–52) against each non-appearing defendant. Florida Gas moves (Doc. 53)

for default judgment establishing Florida Gas’s right to condemnation.

      A March 11, 2019 report (Doc. 66) recommends granting default judgment.

The report correctly finds both that Florida Gas is entitled to condemn the

HILL-207.00 easement and that Florida Gas’s appraisal of $16,600 affords just

compensation. Because no party objects to Magistrate Judge Tuite’s well-reasoned

report, the report and the recommendation (Doc. 66) are ADOPTED, the motion

(Doc. 53) for default judgment is GRANTED, and the clerk is DIRECTED (1) to

enter judgment that upon deposit of $16,600 into the court registry, Florida Gas

Transmission Company, LLC, owns and is entitled to condemn the HILL-207

easement described in the attachment (Doc. 10-1) to the notice of condemnation, and

(2) to close the case. The motion (Doc. 3) for partial summary judgment and the

motion (Doc. 4) for preliminary injunction are DENIED as moot.

      ORDERED in Tampa, Florida, on March 26, 2019.




                                         -2-
